United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 29, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-10589
                         Summary Calendar



     STATE OF TEXAS

                               Plaintiff-Appellee

     V

     ANN WHITLOW CLARK

                               Defendant-Appellant

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:02-CV-1990-P
                       --------------------

Before KING, Chief Judge, and EMILIO M. GARZA and BENAVIDES,
Circuit Judges.

PER CURIAM:*

     Ann Whitlow Clark, currently Texas prisoner # 1150868,

attempted to remove her state-court criminal charges to federal

court pursuant to 28 U.S.C. § 1443.   The district court ordered

that the case be remanded to state court because Clark had not

met the standard for removal under that statute.     After the time

for filing a notice of appeal had expired, Clark filed a motion

for an extension of time to file a notice of appeal.     Clark’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10589
                                -2-

motion was not timely pursuant to FED. R. APP. P. 4(a)(5).

See Wilkens v. Johnson, 238 F.3d 328, 330 (5th Cir.), cert.

denied, 533 U.S. 956 (2001).    Clark’s notice could also be

construed as a motion to reopen the time for filing an appeal,

pursuant to FED. R. APP. P. 4(a)(6).   See id. at 331.   Clark’s

motion was not, however, filed within seven days of the date she

received notice of the entry of judgment and thus does not

satisfy the standards of FED. R. APP. P. 4(a)(6)(A).

     Clark asserts that she mailed a previous motion for an

extension of time, which would have been timely under FED. R. APP.

P. 4(a)(5), but that the motion was returned unfiled by the

district court clerk.   She has not, however, provided any

corroboration of that filing.    Although she has attempted to

submit a copy of her previous motion, it was not submitted to the

district court and this court does not ordinarily consider

evidence not before the district court.    See Trinity Industries,

Inc. v. Martin, 963 F.2d 795, 799 (5th Cir. 1992).

     AFFIRMED.